Title: From George Washington to Francis Deakins, 15 January 1798
From: Washington, George
To: Deakins, Francis



Dear Sir,
Mount Vernon 15th Jany 1798

Your letter of the 28th of Decr with a P.S. of the 7th instt was delivered to me the 12th by Mr Lear, with ninety one dollars enclosed therein on A/c of Rent due from Mrs Beall, together with a statement of the A/c against her by Mr Veatch.
I ought also, though late, & indeed to my shame for the delay,

to acknowledge that your obliging letter of the 26th of Decr 1796 came safe to my hands; but at a time (during the busy scenes of Congress) when I had no leisure to attend to private business, and laying it by for a more convenient moment it had escaped me altogether until a revision of some papers the other day brought it to light again.
Let me now, my good Sir, request the favour of you alone, or in conjunction with Mr Veatch, to fix the value of the Tobo due from Mrs Beall to me in money. In doing wch permit me to assure you, that you cannot fail in giving me satisfaction, as I had rather you should under than over rate it in her case—having no disposition to bear hard upon the Widow—but on the contrary to favor her.
It would much oblige me also if Mr Veatch under your superintendance & concurrence would settle with all the Tenants up to the close of the last year (1797) and convert (if they have not the Tobacco to pay) the balances of Tobacco into cash at a reasonable rate, making an aggregate sum with other charges in money and reducing the same to specialties (with securities if necessary) that I may start anew from the commencement of the present year.
And as you and he are much better judges than I am, of what would be a reasonable cash rent for the Tenants respectively to pay, I leave it to you also to fix what each shall pay for the present year, and until altered (if just for both parties) after a few years have elapsed—and whatever you shall do in the premises I will abide by.
A settlement with, and a specialty from Mr Jones should also be had. If he has paid all the Tobacco, and Cash which he has received on my A/c he can be at no loss I presume, to produce vouchers for the same and it is necessary that the account with him should be closed.
Mr Veatch will keep the specialties in his own hands for collection furnishing me with a list thereof and their amount. His commission on these will be the same as if they were not reduced to specialties—With very great esteem & regard I am—Dear Sir Your Obedt Hble Servt

Go: Washington

